UNITED STATES DISTRICT COURT                                             CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                             MINUTE ORDER

BEFORE: ANNE Y. SHIELDS                                                  DATE: 4/16/19
        U.S. MAGISTRATE JUDGE                                            TIME: 10:30 AM
                                                                         FTR: :10:47-10:58

CASE: CV 18-7299 (SJF) (AYS) Shakespeare v. Live Well Financial, Inc., et al

TYPE OF CONFERENCE: MOTION

APPEARANCES:            Plaintiff       Joseph S. Tusa
                                        Oren Giskan
                                        Maame Gyamfi

                        Defendant       Maya Ginsburg
                                        Jennifer L. Gray
                                        James M. Lemonedes
                                        Jennifer F. Delgado

THE FOLLOWING RULINGS WERE MADE:
9      Scheduling Order entered.
9      Settlement conference scheduled for __ in courtroom 830 of the Long Island Courthouse.
       Counsel shall comply with the undersigned’s individual rules on settlement.
9      Proposed settlement pending: By __, each party shall notify the court by ex parte letter to
       chambers at (631) 712-5715 whether it accepts or rejects the proposed settlement. These
       letters will be kept confidential.
9      The Joint Pretrial Order is accepted for filing and the action is deemed ready for trial.
X      Other:
Rulings by the Court:

       For the reasons set forth on the record the following ruling were made:

           ·    Plaintiff's motion to serve pre-initial conference discovery found at docket entry No. 34
                is DENIED.

           ·    Defendant Live Well's motion to quash the two (2) subpoenas issued to non-parties and
                for a protective order barring Plaintiff from serving pre-initial conference discovery
                found at docket entry No. 46 is GRANTED.

           ·    Finally, Defendant Reverse Mortgage's motion to stay discovery found at docket entry
                No. 50 as well as defendant Compu-Link's motion to stay discovery found at docket
                entry No. 58 are GRANTED.
·   No discovery shall take place prior to an order from the District Court setting forth a
    discovery schedule.

·   The Court finds that the breadth and burden of the discovery sought as well as the risk of
    the unfair prejudice to the parties opposing the discovery outweigh any potential need for
    pre-initial conference discovery. The Court reminds Plaintiff that the discovery process,
    which occurs after a Court ordered initial conference, is the appropriate time and method
    for the gathering and exchanging of information.




                                             SO ORDERED

                                             /s/ Anne Y. Shields
                                             ANNE Y. SHIELDS
                                             United States Magistrate Judge
